PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Zemenchik, Robert A.
Application No. 16/574,451
Filed: 18 Sep 2019
For: RESIDUE MANAGEMENT BASED ON TOPOGRAPHY BY AN AGRICULTURAL TILLAGE IMPLEMENT
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 13, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of October 19, 2021, which set a shortened statutory period for reply of three months.  No extensions of time under 37 CFR 1.136(a) were filed.  Accordingly, the application became abandoned on January 20, 2022.  A Notice of Abandonment was mailed on May 26, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1360.00, and the submission required by 37 CFR 1.114;  (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to the Selena Hamilton at(571) 272-8825. 









This application is being referred to Technology Center Art Unit 3671 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.



/LIANA S WALSH/Lead Paralegal Specialist, OPET